            Case 5:19-cv-00329-JD Document 43 Filed 01/30/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and                                  )
NATALIE GODFREY,                                  )
                                                  )
               Plaintiffs,                        )
                                                  )
v.                                                )   Case No.: CIV-19-329-JD
                                                  )
CSAA FIRE & CASUALTY                              )
INSURANCE COMPANY,                                )
a foreign corporation,                            )
                                                  )
               Defendants.                        )

                 DEFENDANT’S OBJECTION TO PLAINTIFFS’
              MOTION TO SCHEDULE SETTLEMENT CONFERENCE

       The Defendant, CSAA Fire & Casualty Insurance Company (“CSAA”), respectfully

objects to Plaintiffs’ request to schedule a Settlement Conference in the above case. In

support hereof, CSAA advises the Court:

       1.      On this date, CSAA has delivered or will deliver to Plaintiffs’ counsel a Rule

68 Offer of Judgment. CSAA is unwilling at this time to negotiate above that number.

       2.      For the same reason, CSAA requests to be excused from mediation in this case.

CSAA has or will make a reasonable offer of judgment on this date – an offer not intended

to serve as an invitation to further negotiate.

       WHEREFORE, the Defendant, CSAA, respectfully objects to Plaintiffs’ Motion to

set this case for Settlement Conference, and further requests this Court excuse this Defendant

from mediation, as well.
         Case 5:19-cv-00329-JD Document 43 Filed 01/30/20 Page 2 of 2



                                                 Respectfully submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Matthew C. Kane, OBA No. 19502
                                                 Joshua K. Hefner, OBA No. 30870
                                                 Susan F. Kane, OBA No. 19455
                                                 RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER PLLC
                                                 400 North Walnut Avenue
                                                 Oklahoma City, Oklahoma 73104
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:        jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                               jhefner@ryanwhaley.com
                                                               susanfkane@gmail.com
                                                 ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire
       Keith F. Givens, Esquire
       MANSELL ENGEL & COLE

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            2
